DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 5-7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yokota et al. (U.S. Patent 5,266,139).  Regarding Claim 1, Yokota et al., hereafter “Yokota,” show that it is known to have a system (Abstract: note that the material acted upon by the system does not further limit the system) comprising a mandrel which rotates about a mandrel axis (element 36); a series of rollers located circumferentially about the mandrel (element 52, 53); and a heating element located upstream of the rollers (element 82).
Regarding Claim 2, Yokota shows the apparatus of claim 1 above, including one comprising a tensioning assembly (element ).
Regarding Claim 3, Yokota shows the apparatus of claim 1 above, including one wherein the heating element is flexible (beam 48 is flexible).
Regarding Claim 5, Yokota shows the apparatus of claim 1 above, including one wherein a first roller of the series of rollers is axially aligned with a radially outward surface of the mandrel, the radially outward surface being non-parallel to the mandrel axis (element 54).

Regarding Claim 7, Yokota shows the apparatus of claim 6 above, including one wherein a second roller of the series of rollers is axially aligned with a radially outward surface of the mandrel, and wherein an angle of the first portion of the radially outward surface relative to the mandrel axis is greater than an angle of the second portion of the radially outward surface relative to the mandrel axis (element 52).

Claim(s) 8-11, and 16-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Gallagher (U.S. Patent 6,086,696).  Regarding Claim 8, Gallagher shows that it is known to carry out a method (Abstract) comprising heating a thermoplastic charge to a forming temperature; locating the thermoplastic charge over a rotating mandrel (Column 4, line 26-28); compressing the thermoplastic charge between the rotating mandrel and a series of rollers (Column 4, lines 28-31); and cooling the thermoplastic charge to a hardened temperature on the rotating mandrel, the hardened temperature being cooler than the forming temperature (Column 6, lines 7-8).
Regarding Claim 9, Gallagher shows the method of claim 8 above, including one further comprising applying tension to the thermoplastic charge simultaneously with the heating the thermoplastic charge, the compressing the thermoplastic charge, and the cooling the thermoplastic charge (Column 4, lines 22-46; Column 6, lines 7-8).
Regarding Claim 10, Gallagher shows the method of claim 8 above, including one wherein heating the thermoplastic charge to the forming temperature includes locating a first flexible heater over the thermoplastic charge (rollers 40 are flexible).
Regarding Claim 11, Gallagher shows the method of claim 10 above, including one wherein heating the thermoplastic charge includes locating a second flexible heater over the thermoplastic charge (multiple rollers 40).
Regarding Claim 16, Gallagher shows that it is known to carry out a method for forming a thermoplastic component (Abstract) comprising heating a thermoplastic charge to a forming temperature (Column 4, lines 26-28); locating the thermoplastic charge over a mandrel configured to rotate about a mandrel axis and compressing the thermoplastic charge between the mandrel and a series of rollers (Column 4, lines 28-31).
Regarding Claim 17, Gallagher shows the method of claim 16 above, including one further comprising disposing a flexible heater on a surface of the thermoplastic charge (rollers 40 are flexible).
Regarding Claim 18, Gallagher shows the method of claim 16 above, including one further comprising cooling the thermoplastic charge to a hardened temperature on the mandrel, the hardened temperature being cooler than the forming temperature (Column 6, lines 7-8).
Regarding Claim 19, Gallagher shows the method of claim 18 above, including one wherein a first roller of the series of rollers is axially aligned with a first portion of a radially outward surface of the mandrel, the first portion of the radially outward surface being non-parallel to the mandrel axis (a first element 40).
Regarding Claim 20, Gallagher shows the method of claim 19 above, including one wherein the series of rollers further comprises a second roller located circumferentially apart from the first roller, the second roller being axially aligned with a second portion of the radially outward surface, and wherein an angle of the first portion of the radially outward surface relative to the mandrel axis is greater than an angle of the second portion of the radially outward surface relative to the mandrel axis (a second/next/subsequent element 40).

Allowable Subject Matter
Claims 4, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MONICA ANNE HUSON

Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742